Detail Action
This office action is in response to the amendment filed August 3, 2021.   
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments of August 3, 2021 have been considered but are not persuasive. Specifically, the claim amendment “wherein the one or more absorbed technical documentation sections comprise technical documentation sections with which the one or more users have read and interacted;” is taught by the tracking of accessed help content, as well as the correlating of that content with subsequent interactions with the application relative to expected application interactions teaches explicitly tracking which help items where accessed and inherently that the help was read and absorbed by the user to then carry out the instructed steps in the application (e.g. ¶6). Applicant’s reference in the arguments to specification ¶31 is not persuasive as that portion of the specification includes several specific steps for tracking user documentation interactions (e.g. following hyperlinks, eye tracking etc.) but these steps have not been added to the claim and the Examiner will not read them into the claim short of such specific amendments to the claim being made. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,4-8,11-15,and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Armstrong” (US PG Publication 20160283253) in view of “He” (US PG Publication 2018/0060067) and furher in view of “Borzello” (US PG Publication 2014/0282178). 


Regarding Claim 1, Armstrong teaches: 
1. A method comprising: 
providing the software program to one or more users; (¶73 the application is executed by a computer device for a user. See further 214 Application in Fig. 2 provide the application for execution as described in ¶60) 

marking the central documentation framework with user interaction information received from one or more user management systems associated with the one or more users; (302-304, Fig. 3, ¶73 described detecting and recording user interaction with the help documentation associated with the application)

updating the tag execution tracking log with user execution information received from the one or more user management systems associated with one or more users; (302-306, Fig. 3, ¶73 described detecting and recording user interaction with the help documentation associated with the application. The system further correlates the subsequent user interactions with interaction and the interaction with the help documentation)

generating, using the tag execution tracking log and the central documentation framework, a diagnostic report comprising one or more absorbed technical documentation sections and one or more user executed tags in the architecture of the software program wherein the one or more absorbed technical documentation sections comprise technical documentation sections with which the one or more users have read and interacted; (¶¶89-96, Fig. 5, 520 teaches generating a report on help documentation usability from the recorded user application interaction and user help documentation interaction – for example, e.g. ¶¶38-40 teaches tracking of user selecting hyperlinks to help content and correlating help content accessed to the portion of the application accessed, inferring what help content has been reviewed, as well as e.g. ¶80 teaches tracking additional help contented reviewed by user suggesting a more discriminating review of accessed content by the user, and further e.g. ¶6 correlating subsequent interaction with the application with the instructions found in the accessed help content)  [Here, Armstrong teaches tracking the help content that is accessed, and correlating it with application interactions subsequent to that based on expected user interactions which inherently indicate the user has read/absorbed the help content in order to carry out the interaction with the application]

and generating one or more system reports comprising one or more system development directives for altering the software program based on the diagnostic report. (¶95 “At block 520, the process 500 generates a usability notification report including the identified help content, the determined area for improvement of the help content, the identified improvement(s) to the help content, and the suggested/implemented change to the help content.  The usability notification report may further include the ranking of the area for improvement of the help content and/or application, as well as identifiers of any changes to the expected user interactions and/or the application.”)
Armstrong does not explicitly teach, but He teaches: 
generating a central documentation framework mapping one or more technical documentation sections of a software program to one or more tags in an architecture of the software program; (He ¶ “In at least one embodiment, the CDM system detects and/or facilitates the capturing of screenshots as such capture is initiated by the user, monitors execution of the software application to determine code coverage data, and record some or all code modules executed as part of a graphical user interface element being presented.  In at least some embodiments, the CDM system creates a map of code modules executed before a screen is presented to the user.  Based on such information, the CDM system generates metadata to include with the embedded screenshot as a code anchor.”) [He teaches mapping of identified executed statements/modules in a program to achors for related portions of documentation. He inheritantly provides some identifier of the particular program modules/statements (“tag”) related to the code anchor which is necessary to identify the executed portion of the code. The inherency herein is further supported by the description in He that “techniques are described herein to create and maintain 
software documentation that includes references to particular portions of 
executable software.” (¶2).]

initializing a tag execution tracking log; (¶15 “hile the software application runs, the CDM system code monitor analyzes which modules are being loaded and which statements are being executed.  In certain embodiments, the CDM system collects such information in a database storing timestamps with executing modules/statements.  As code anchors are generated by the CDM system, metadata associated with those code anchors are recorded in the database, together with the chapters of the documentation being edited.”)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Armstrong with those of He as each is directed to monitoring application execution in order to track and improve help documentation and He recognized a need for “techniques …to create and 

Armstrong and He further do not teach, but Borzello teaches:
 identifying at least a user utilization frequency of one or more software program features based on the diagnostic report and 
(See Borzello ¶48 “The community data 210 from the community log and the user specific data 220 from the user specific log can be obtained according to a particular command log view.  A "command log view" refers to the portions of the data in the log that are used as part of the data stream processed by the prediction engine.  In some embodiments, the prediction engine may generate the command log view(s).  A command log view can be based on, but not limited to, command frequency (e.g., occurrence rate or count of command usage), user/client categorization (e.g., type of client accessing the data), scenarios present in 
the log, or the time of day the command was executed.” See further e.g. ¶¶28-29 discussing user command usage logs) 

[system development directives for altering the software program based on the diagnostic report]… and the user utilization frequency. (608, Fig. 6, ¶¶121-124, e.g. “ The user's actions (or inactions) may also be used by the prediction engine to select probable commands.  This input may be considered part of the context. [0122] If the application determines, at operation 606, that the conditions have been met for surfacing a predictive command, the method proceeds to operation 608, wherein predicted commands can be surfaced in a UI.  
[0123] The dynamic (i.e. changing based on context/executed command) surfacing of commands can be presented for a user on an individual basis instead of simply delivering experiences for a generalized user (e.g., based on the experience of most users or an "average" user).  Embodiments can perform better than simply surfacing the 3-5 most commonly used commands…). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Armstrong and He with those of Borzello as each is directed to improving the function of software and supporting features based on recorded usage and Borzello recognized a need that “is not uncommon for a user to spend time searching for a command in various menus, which decreases productivity and increases frustration…” (¶1) for which Borzello’s system provides a solution. 

Claims 8 is rejected on the same basis as claim 1  above.
Claims 15 is rejected on the same basis as claim 1 above.



4. The method of claim 1, wherein the user interaction information comprises one or more of: a user download indication; a user registration indication; a user access indication; (Armstrong ¶3 “A method includes detecting a user access to help content of an application executed by a computing device, where the help content comprises at least one configured projected user interaction with the application;”) and a user absorption indication; and wherein the user execution information comprises: an indication of one or more tags related to portions of the software program executed by the one or more users. (He ¶15 “While the software application runs, the CDM system code monitor analyzes which modules are being loaded and which statements are being executed.  In certain embodiments, the CDM system collects such information in a database storing timestamps with executing modules/statements.  As code anchors are generated by the CDM system, metadata associated with those code anchors are recorded in the database, together with the chapters of the documentation being edited.”)

5. The method of claim 1, further comprising: marking the central documentation framework with one or more external absorption sections received from one or more external absorption sources, wherein the one or more external absorption sources comprise: customer support tracking logs; and social resource tracking logs. (See Armstrong Fig. 1, 110, ¶53 “A correlation database 110 may be accessed by each of the respective devices of FIG. 1.  The correlation database 110 may be used for storage and retrieval of key pairs, analysis and correlation data across key pairs, storage and distribution of application effectiveness feedback results, or other 
information useable for the automated application documentation effectiveness 
monitoring and feedback, as appropriate for a given implementation. “)


(Armstrong ¶42 “Frequency of help content access across users 
may be interpreted as a usability issue to the development team.  A high 
frequency of views/accesses for a particular item of help content may imply a 
difficult task within the application that may be improved and made more 
intuitive.”)

7. The method of claim 1, further comprising: during a user service session for a user of the one or more users, receiving a local documentation framework, a local tag execution log, and local user interaction information from a user management system associated with the user; (See Armstrong, ¶¶48,71,75 wherein Armstrong describes local implementations of the execution and user help interaction tracking components of Armstrong system local to the user device 102, Fig. 1, teaching such local elements in combination with the prior art teachings cited regarding claim 1)

generating, using the local tag execution tracking log and the local documentation framework mapping, a user diagnostic report comprising one or more user specific absorbed technical documentation sections and one or more user specific user (See Armstrong, ¶¶48,71,75 wherein Armstrong describes local implementations of the execution and user help interaction tracking components of Armstrong system local to the user device 102, Fig. 1, teaching such local elements in combination with the prior art teachings cited regarding claim 1) 
and generating one or more user reports for the software program based on the user diagnostic report. (See Armstrong, ¶¶48,71,75 wherein Armstrong describes local implementations of the execution and user help interaction tracking components of Armstrong system local to the user device 102, Fig. 1, teaching such local elements in combination with the prior art teachings cited regarding claim 1)).


Claims 11-14 are rejected on the same basis as claims 4-7 respectively above. 

Regarding Dependent claims 18-20, Armstrong and He further teach: 
18. The user management system of claim 15, wherein the actions of the one or more local users comprises one or more of: a user download of the software program; a user registration with the user management system; a user access of one or more sections of one or more technical documentation sections; and a user absorption of one or more technical documentation sections.  (Armstrong ¶3 “A method includes detecting a user access to help content of an application executed by a computing device, where the help content comprises at least one configured projected user interaction with the application;”) (302-304, Fig. 3, ¶73 described detecting and recording user interaction with the help documentation associated with the application)

19. The user management system of claim 18, wherein the user absorption of the one or more technical documentation sections comprises one or more of: a user reading the one or more technical documentation sections as determined by a visual system associated with the user management system; a user marking the one or more technical documentation sections as absorbed; and  Page 28 of 30Attorney Docket No.: P201805590US01 a user interacting with the one or more technical documentation sections.  (Armstrong ¶3 “A method includes detecting a user access to help content of an application executed by a computing device, where the help content comprises at least one configured projected user interaction with the application;”) (302-304, Fig. 3, ¶73 described detecting and recording user interaction with the help documentation associated with the application)

20. The user management system of claim 18, wherein the operation further comprises: during a user service session for a user of the one or more users, receiving a request for the local documentation framework, the local tag execution tracking log, and the local user interaction information from the central management system in response to the request, updating the local tag execution tracking log, the local user interaction information, and the local documentation framework; (See Armstrong, ¶¶48,71,75 wherein Armstrong describes local implementations of the execution and user help interaction tracking components of Armstrong system local to the user device 102, Fig. 1, teaching such local elements in combination with the prior art teachings cited regarding claim 1)).
and providing the updated local tag execution tracking log, the updated local user interaction information, and the updated local documentation framework to the central management system. (See Armstrong, ¶¶48,71,75 wherein Armstrong describes local implementations of the execution and user help interaction tracking components of Armstrong system local to the user device 102, Fig. 1, teaching such local elements in combination with the prior art teachings cited regarding claim 1)).


Claim 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Armstrong” (US PG Publication 20160283253) in view of “He” (US PG Publication 2018/0060067) as applied above and further in view of “Gopalakrishnan” (US PG Publication 2017/0300482). 


Regarding Claim 2, He further teaches:  2. The method of claim 1, wherein the one or more tags comprise one or more of: one or more tags at procedure level in the architecture of the software program; and one or more tags at an object level in the architecture of the software program; (He teaches tracking associations (“tags”) with “particular sections or modules” ¶11, and further teaches implementation of the software in “object-oriented” or “procedural” programming languages ¶37 such that one of ordinary skill would understand the disclosed mapping to software “sections or modules” teaches or suggests associating at the object or procedural level)

Armstrong and He do not teach those of claim 2, while Gopalakrishnan
and wherein, the one or more tags comprise tags based on one or more of: tags generated using keywords in a tracing output in the architecture of the software program; and tags generated using keywords in comments in the architecture of the software program. (Gopalakrishnan See analyzing logs and performance 204-207, Fig. 2, ¶¶49-50 including extracting useful information, and further teaches useful information for matching placeholders in documentation to executed software elements includes e.g. Keywords extracted from documentation as in ¶¶26,64). 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Armstrong with those of Gopalakrishnan as each is directed to monitoring application execution in order to track and improve help documentation and Gopalakrishnan recognized “When a user, who may be a professional who uses the distributed system 
or a user who is responsible for the development and/or maintenance, is working 
with documents that describe components, elements or entities used in a complex 
and distributed environment, it is time consuming to obtain configuration 
values and the state of the complex and distributed environment.” (¶2). 

Claims 9 and 16 are rejected on the same basis as claim 2 above. 

Claim 3, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Armstrong” (US PG Publication 20160283253) in view of “He” (US PG Publication 2018/0060067) as applied above and further in view of “Gusler” (US PG Publication 2003/0046410). 


Regarding Claim 3, Armstrong and He do not further teach, but Gusler teaches: 
3. The method of claim 1, wherein central documentation framework mapping further comprises a mapping of one or more of: licensing information for the software program; billing information for the software program; and business directive information for the software program. (See Gusler ¶¶43,46 teaches associating user licensing information for a software program with help support information). 


In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Armstrong with those of Gopalakrishnan as each is directed to monitoring application execution in order to provide help and user support and Gusler “it would be advantageous to have an improved method, apparatus, and computer instructions for providing user support.” (¶8). 

Claims 10 and 17 are rejected on the same basis as claim 3 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
9/10/2021

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191